Citation Nr: 1743276	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  10-25 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for anxiety and depression.

3.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Charles D. Romo, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

N.M. Floore, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from June 1977 to July 1980.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which reopened claims for service connection for headaches and anxiety and depression, but denied them on the merits and denied the claim for entitlement to a TDIU.

The Veteran and his wife presented testimony at a personal hearing before a Veterans Law Judge (VLJ) in November 2012.  A transcript of the hearing is of record.  In May 2017, the Veteran was issued a hearing clarification letter which notified him that the VLJ who had conducted his November 2012 hearing was no longer available and pursuant to 38 U.S.C.A. § 7107 (c); 38 C.F.R. § 20.707 (2016), inquired as to whether he would like to be scheduled for another hearing before a different VLJ.  The Veteran replied and declined an additional hearing.

In a May 2013 Board decision, the Board reopened previously denied claims for bilateral hearing loss, headaches, and anxiety and depression, and remanded them, as well as the claim for entitlement to a TDIU, for additional development.  The Veteran's claim for entitlement to service connection for posttraumatic stress disorder (PTSD) was denied.

.

In a July 2015 decision, the Board denied the claims for service connection for headaches, and anxiety and depression, as well as the claim for entitlement to a TDIU, which the appellant appealed to the United States Court of Veterans Claims (CAVC or Court).  In response, the CAVC issued a February 2017 Memorandum Decision setting aside the Board's decision and remanding the matter to the Board for reconsideration.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Board finds that additional development is needed before it can adjudicate the claims remaining on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure the Veteran is given every possible consideration.

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim. 38 C.F.R. § 3.159(c)(4)(i) (2016).  A medical examination or medical opinion may be deemed necessary where the record contains competent medical evidence of a current diagnosed disability, establishes that the Veteran suffered an event, injury or disease in service, and indicates that the claimed disability may be associated with the established event, injury or disease in service.  See Id.  Once VA undertakes the effort to provide an examination or opinion for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).

Headaches

The February 2010 VA neurological disorders examination was not adequate to support a decision on the reopened claim for service connection for headaches.  The examination resulted in an opinion that the etiology of the Veteran's reported headaches could not be determined without resorting to speculation.  This opinion was based in part on a finding that there was nothing in the file to support a finding of a chronic headache condition after separation.  The examiner appeared to have failed to consider the Veteran's competent report of continuous symptoms with treatment (though records of such treatment have been destroyed) after his discharge.  This must be rectified on remand.

In a February 2015 opinion, a VA examiner opined that there was no objective evidence of a primary or secondary headache disorder.  The examiner provided that based on the available medical records, medical literature, and medical experience, there is no objective evidence of a claimed headache disorder.  The current headache is a symptom as mentioned in this note....per the International Classification of Headache Disorders, there is no evidence of primary or secondary headache disorders.  Subsequently in its July 2015 decision, the Board denied the claim for service connection for headaches.

In its February 2017 Memorandum Decision, the CAVC found that the February 2015 opinion was conclusory without sufficient rationale, and did not address sufficiently the Veteran's headache condition.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a medical opinion must be supported by an analysis that the Board can consider and weigh against contrary opinions); Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders).  Thus, resultant to the CAVC's February 2017 Memorandum Decision, a sufficient etiological opinion with rationale is required.

Anxiety and Depression

Service treatment records (STRs) reveal that prior to his June 1977 entry into service, the Veteran reported frequent trouble sleeping and nervous trouble on a report of medical history.  Although clinical evaluation of his psychiatric functioning was normal at that time, the examiner noted nervous trouble that was not considered disabling and appeared to also note, though it is partly illegible, occasional insomnia, which was also not considered disabling.  See April 1977 reports of medical history and examination.  STRs document complaints related to sleep walking, nightmares, uneasiness and nervousness, and poor sleep/trouble sleeping.  On several service treatment records, it was noted that the Veteran was receiving psychotherapy.

In a February 2015 opinion, a VA examiner diagnosed the Veteran with unspecified depressive disorder and alcohol use disorder, in sustained remission.  The examiner provided that all the Veteran's symptoms were attributable to the depressive disorder because no other mental disorder had been diagnosed.  The examiner concluded that the Veteran's depressive disorder was related to stressors due to prior alcohol dependence, numerous medical conditions, and subsequent unemployment and financial stress.  Subsequently in its July 2015 decision, the Board denied the claim for service connection for anxiety and depression.

In its February 2017 Memorandum Decision, the CAVC found that the February 2015 opinion was conclusory without sufficient rationale, and did not address sufficiently the Veteran's specifically mentioned lay evidence.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a medical opinion must be supported by an analysis that the Board can consider and weigh against contrary opinions); Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders).  Thus, resultant to the CAVC's February 2017 Memorandum Decision, a sufficient etiological opinion with rationale is required.

When VA provides an examination, an adequate one must be produced.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

As there has not been substantial compliance with the directives of the prior remand, an additional remand to comply with those directives is required.  Stegall v. West, 11 Vet. App. 268 (1998).

The claim for entitlement to a TDIU is inextricably intertwined with the pending claims for service connection.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1990) (issues are inextricably intertwined when they are so closely tied together that a final Board decision cannot be rendered unless all are adjudicated.

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences for failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2016).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is required.)

1.  Obtain the Veteran's treatment records from the North Florida/South Georgia Veteran's Health System, dated since February 2015.

2.  After completing directive #1, schedule the Veteran for an appropriate VA examination to determine the nature and likely etiology of any currently demonstrated headache disorder.  The claims file and copy of this remand must be reviewed by the examiner.  All necessary tests should be conducted and all clinical findings reported in detail.  A thorough history should be obtained from the Veteran.

The examiner must provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any current headache disorder had its onset during active service or is related to any in-service disease, event, or injury, to include the documented complaints of headaches.

In providing the requested opinion, the examiner must consider the Veteran's credible report of continuous symptoms after his discharge from service.

The examiner must provide a comprehensive report including complete rationales for all conclusions reached.

3.  After completing directive #1, schedule the Veteran for an appropriate VA examination to determine the nature and likely etiology of any currently diagnosed psychiatric disorder.  The claims file and a copy of this remand must be reviewed by the examiner.  All necessary tests should be conducted and all clinical findings reported in detail.  A thorough history should be obtained from the Veteran.

Based on examination findings and a review of the record, the examiner must answer the following questions:

(a) Since May 2009 (the date of the filing of this claim), what acquired psychiatric disabilities has the Veteran had or does he currently have?

(b) For each diagnosed disability, it at least as likely as not (i.e., probability of 50 percent or greater) that such disability had its onset during active service or is related to any in-service disease, event, or injury, to include the documented complaints of sleep walking, nightmares, uneasiness and nervousness, and poor sleep/trouble sleeping?  In providing the requested answer, the examiner must consider the Veteran's competent report of continuous symptoms of anxiety and depression, to include nightmares, sleep walking, and nervousness, after his discharge from service, as well as his sister's report that the Veteran has suffered from depression and anxiety his whole adult life ever since service.

The examiner must provide a comprehensive report including complete rationales for all conclusions reached.

4.  Review the claims folder to ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.

5. Finally, readjudicate the claims, to include the issue of TDIU.  If the benefits sought on appeal remain denied, furnish the Veteran and his representative a supplemental statement of the case and provide an appropriate period of time to respond.  The case should then be returned to the Board for further appellate review, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



							(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).





